DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Continuation of applicant's earlier Application No. 15/700,557.  All claims1 are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,738,609. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim in the instant application is clearly anticipated by the patent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 6,203,111 to Ollis, et al. in view of US Patent Number 5,667,279 to Christopher, et al. and US Patent Number 4,046,424 to Montgomery
Ollis describes mining machine 10 with steerable drive system ((col. 3 lines 23-28); cutting mechanism (26) and conveyor (34); also the inertial guidance system with accelerometer (“inclinometer” 86) gyroscope 82 and computer configured to receive accelerometer and rotation data (Col 3 lines 20-22 and 36-39) and compute directional guidance.

Ollis lacks the auger and chain conveyor, and as noted, teaches a “computer” rather than a PLC.  Examiner takes Official Notice of the fact that PLC’s are a well known type of computer for use in mining machines, and It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have substituted a PLC for the computer of Ollis.
With regards to the auger, Montgomery (fig 1 at 22) teaches  a mining machine with auger to load cut material on the conveyor.  It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Ollis to have the auger, in order to load cut material on the conveyor.
With regards to the chain conveyor: Chrostopher teaches a miming machine with chain conveyor 20,21 which transports material out of the mine.  It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Ollis to have the chain conveyor as claimed, in order to move material out of the mine.  
   Ollis fails to explicitly disclose the accelerometers and gyroscopes in x, y, or z axis, but does teach that roll pitch and yaw is measured (col. 3 line 22).  One of ordinary skill in the art would understand that 3 accelerometers or gyroscopes in X, Y, Z axis configuration would be necessary to determine roll, pitch, and yaw; and therefore It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have included these features with the Ollis device, as modified.
Therefore, claim 1 is obvious and unpatentable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042.  The examiner can normally be reached on telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 5712701830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
    

    
        1 Claim 1 is identical to claim 1 as filed in 15/700,557. The prior art rejection herein are identical to the grounds of rejection in the Office Action mailed 9/18/2018.